DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
control unit in claim 1;
a light transmitting and receiving optical system (130) configured to remove an afterimage caused by internal reflection of the amplified second FMCW laser;
a scanner module in claim 2;
logic module recited in claim 2;
transmitting and receiving optical system in claims 4 and 5; and
sensor unit controller and image processing unit in claim 8.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “scanner module,” “logic module,” and “light transmitting and receiving optical system,” “sensor unit controller,” and “image processing unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Regarding the scanner module, it is unclear what structure corresponds to the “rescan” function. It is not clear what and how there is a rescan. Is the beam scanned again out into the sea? 
Regarding the logic module, there is no disclosure what this element is. Only its capabilities were found disclosed. Based on the function, it appears there may be some logic/mathematics required, but none is found to be disclosed.
Regarding the light transmitting and receiving optical system, no structure was found to be disclosed. In particular, the structure that corresponds to the function of “configured to remove an afterimage” is not found.
Regarding the sensor unit controller, it is unclear what the corresponding structure is. It is not clear what aspect of the sensor unit is being controlled and it is unclear what the logic module is.
Regarding the image processing unit, it is unclear what this structure is. Is it a display or some structure that does processing?

 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As discussed above in the rejection of claims 1-9 under 35 U.S.C. 112(b) for failing to clearly link the corresponding structure, the disclosure fails to show the corresponding structure. Because the structures are not disclosed, the disclosure does not convey that the inventor had possession of the claimed subject matter.
In addition, the recitation of “uniaxial” in claim 4 is not clear what axis is being referred to. It is not clear if it is referring to the direction the beam is scanned, the direction of the beam, or that both the transmitted beam and the reflected beam are on the same path. 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the corresponding structure discussed in the Claim Interpretation section above must be shown or the feature(s) canceled from the claim(s).  The blank boxes used in Figure 1 is not found to show the claimed subject matter. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, and 8, as interpreted by the Examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Maleki et al (WO 2018/067158 also published as US 202/0182978 which is relied upon for the citations) in view of Hall et al (US 2018/0267151).

With respect to claim 1, Maleki shows a coherent frequency modulated continuous wave (FMCW) lidar system comprising:
a lidar sensor unit (Fig. 1) configured to generate an amplified laser (optical amplifier 106) by interfering (beam combiner 114) a first FMCW laser, which is reference light (beam from beam splitter 108), and a second FMCW laser (from Fixed Mirror 112), which is transmitted over sea and reflected, in a coherent scheme, and detect a marine object information signal from the amplified laser (the recitation to the transmission over sea and detection of a marine object is directed to the intended use of the lidar sensor and also does not impart any particular structure to the lidar sensor. In addition, the recitation of the marine object is directed to an object worked on by the LiDAR and also does not impart any particular structure to the lidar sensor. Thus the limitation is not found to serve to distinguish from Maleki; See M.P.E.P. 2114 and 2115);
a control unit (Abstract “electronic data analysis assembly”) configured to process the marine object information signal received from the lidar sensor unit (100) 

	As indicated by the struck-through text, Maleki does not show an image being formed and the housing.
	Hall shows a LiDAR that obtains 3-D images (Abstract) wherein the LiDAR is placed inside a housing (101, 102, 11, 12; [0074],[0077]).
	Before the effective filing date of the claimed invention, it would have been obvious to modify the LiDAR of Maleki to obtain 3-D image to obtain more useful information which could help identify an object as well as its distance and motion. It would have also been obvious to place the modified LiDAR in a housing in order to protect the LiDAR from detrimental effects from the environment.

2. The coherent FMCW lidar system of claim 1, wherein Maleki shows the lidar sensor unit (100) comprises:
a laser oscillator (102, 104, 128, 126, 108; [0033]) configured to oscillate the first FMCW laser and the second FMCW laser (see two laser beams created by beam splitter 108);
a laser amplifier (optical amplifier 106) configured to amplify the second FMCW laser; 
a light transmitting and receiving optical system (circulator 110) configured to remove an afterimage caused by internal reflection of the amplified second FMCW laser;
a scanner module (MEMS mirror 116) configured to scan the second FMCW laser, from which the afterimage is removed, transmit the scanned second FMCW laser to the sea, and, when the transmitted second FMCW laser is reflected by a marine object, rescan the reflected second FMCW laser having the marine object information signal (see the return path of the laser from object 130 going back to scanning MEMS mirror 116 and laser light is therefore scanned again);
a laser interferometer (beam combiner 114) configured to generate an amplified laser by interfering the first FMCW laser and the rescanned second FMCW laser in a coherent scheme;
a detector module (detector 120) configured to detect the marine object information signal from the laser amplified by the laser interferometer (150); and
a logic module (FPGA 126) configured [to]:

transmit a control signal received from the control unit (computer 128) to at least one of 

4. The coherent FMCW lidar system of claim 2, wherein the light transmitting and receiving optical system (130) has a uniaxial light transmitting and receiving optical system (end of para [0102]).

5. The coherent FMCW lidar system of claim 2, wherein the light transmitting and receiving optical system is configured to remove an afterimage of the rescanned second FMCW laser and transmit the resulting laser to the laser interferometer (a circulator 110 only lets light in one direction and blocks light in other directions).

7. The coherent FMCW lidar system of claim 2, wherein the 

8. The coherent FMCW lidar system of claim 1, wherein the control unit (128, 126) comprises: a sensor unit controller (126) configured to control the lidar sensor unit (100) through a logic module; and an image processing unit (with the proposed combination, Hall shows an image computer, [0105]) configured to display the marine object information signal on a screen.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maleki and Hall as applied to claim 2 above, and further in view of Roos et al (US 2012/0106579).
	Maleki and Hall show all the elements as recited in claim 2, but do not show the phase locked loop as recited in claim 3.
	Roos shows a FMCW laser for a LADAR wherein a phase lock loop 134 is used to produce linear high bandwidth, phase-stable, frequency chirps in order to enable measurement over long distances [0052]-[0054].

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maleki and Hall as applied to claim 1 or 2 above, and further in view of Official notice.
	With respect to claims 6 and 9, Maleki and Hall show all the elements as discussed for claims 1 and 2 but does not show the galvanometer scan structure of claim 6 and does not show the housing unit has an IP68 rating of claim 9.
	Official notice is taken than galvanometer mirrors were well known. Before the effective filing date of the claimed invention, it would have been obvious to use a galvanometer to move the mirror in order to move the mirror fast with precision. 
	Official notice is taken that the rating of IP68 were well known and before the effective filing date of the claimed invention, it would have been obvious to make the housing with an IP68 rating in order to be able to use and protect the LiDAR in extreme environmental conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886